NATIONWIDE MUTUAL FUNDS Nationwide Fund Nationwide Global Equity Fund Nationwide Growth Fund Nationwide International Value Fund Nationwide Small Company Growth Fund Nationwide U.S. Small Cap Value Fund Supplement dated August 15, 2014 to the Prospectus dated March 1, 2014 (as revised June 5, 2014) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Nationwide International Value Fund Effective September 5, 2014, the Nationwide International Value Fund will no longer accept purchase orders from new investors.Investors who own shares of the Fund as of the date hereof may continue to purchase shares. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
